Citation Nr: 1819549	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  16-41 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2015; a statement of the case was issued in July 2016; and a substantive appeal was received in August 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's right ear hearing loss was caused by service.  


CONCLUSION OF LAW

The criteria for an award of service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his hearing loss is due to exposure to excessive noise in the form of M-14 and M-16 gunfire (VA 21-526EZ, Fully Developed Claim, 10/10/14).  His DD 214 reflects that his MOS was that of a Truck Vehicle Mechanic (Certificate of Release or Discharge From Active Duty, 10/29/14).    

The service treatment records reflect that upon separation from service, the Veteran only underwent a whisper test examination, which yielded normal results (Medical Treatment Record - Government Facility, 7/2/15, p. 12).  He underwent an examination (including an audiogram) in March 1975.  The examination yielded normal audiometric findings in both ears (Medical Treatment Record - Government Facility, 7/2/15, p. 17)

The Veteran underwent a September 2015 VA examination in which the examiner opined that the left ear hearing loss was due to service but that his right ear hearing loss was not.  The examiner noted the Veteran's MOS as a truck vehicle mechanic.  She opined that the Veteran had a moderate probability of noise exposure.  She also noted his reports of having been exposed to M-14, M-16, M-60 gunfire, and tanks.  The examiner noted that the Veteran reported sudden hearing loss in his right ear eight or nine years ago.  She also noted that the March 1975 examination report reflects that the Veteran's hearing in his right ear was normal, with no significant positive threshold shifts since service.  

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the Veteran has satisfied the first two elements of service connection.  The September 2015 VA examiner found that the Veteran experiences a current hearing loss disability.  Additionally, she noted that the Veteran had a moderate probability of excessive noise exposure (resulting in service connection for left ear hearing loss).  

The crux of this claim is the third element: whether there is a causal nexus between the Veteran's in-service noise exposure and his current right ear hearing loss.

The Board acknowledges that the sole medical opinion weighs against the claim.  However, this opinion was largely based on the fact that the Veteran's hearing was not abnormal upon separation from service.  

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In this case, an upward shift in tested thresholds cannot be detected because the Veteran underwent only a whisper test examination upon separation from service.  This lessens the probative value of the opinion.  Moreover, sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), under organic disease of the nervous system.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system). Moreover, for chronic diseases under 3.309(a), an award of service connection is permissible based solely on continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  In consideration of this, the negative opinion is not a bar to an award in this case.  Despite reporting a later onset at his examination, in light of the hearing loss in the other year attributable to service it is deemed at least as likely as not that the Veteran had continuous symptoms of right ear hearing loss in this case as well, though perhaps not always to a degree that was noticeable.  

Given the above, the evidence is found to be at least in equipoise and, affording the benefit of the doubt, service connection for right ear hearing loss is warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.



ORDER

Entitlement to service connection for right ear hearing loss is granted




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


